Detailed Action
Summary
1. This office action is in response to the application filed on December 14, 2020. 
2. Claims 7-12 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 12/14/2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 7,9 and 11 are objected to because of the following informalities: 
Claim 7 recites “the frequency” of the “input voltage” in line 1. There is insufficient antecedent basis for this claim limitation.
Claim 7 recites “the measured voltage” in lines 13, 15 and 17 respectively should be “the measured input voltage”.
Claim 9 recites “the control operation” in line 1. There is no insufficient antecedent basis for this limitation.
Claim 11 recites “a DC current to DC current” in line 1 should be “the DC current to DC current”.
In re to claims 8, 10 and 12, claims 8,10 and 12 depend from claim 7, thus are also objected for the same reasons provided above. 
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 9-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Waldwick “20120113687”. 
In re to claim 7, Waldwick disclose a method of controlling the frequency of the input voltage of an LLC DC current to DC current converter (Figs.1-16 shows a DC -DC converter. Examiner noted that Figs.1-16 are considered as same embodiment) operating with a duty cycle of 50% and controlled in terms of frequency (Likewise, the techniques described here can be further extended to single ended circuits, such as forward, fly back and others, with various transformer reset methods including resonant or active clamp. In this case, the maximum duty cycle will be determined by the topology, component selection, and transformer reset scheme, and may exceed 50%, see parag.0099, lines 1-4) , comprising: defining a maximum control frequency value and a minimum control frequency value (FIGS. 12B, 12C, and 12D. FIG. 12C shows that as the input voltage increases, the output voltage can be fully regulated at a fixed level in the input voltage range between Hinnom-.DELTA. and Vin_nom+.DELTA. Furthermore, Fig. 12 shows fs-min, fx_nom and fs_max); defining a setpoint voltage value (Fig. 1 shows an -48V bus and the point-of-load (POL) dc-dc converters to convert -48V to either regulated 12V. However, the input voltage telecom power system, for example, the -48V bus voltage can vary from 36V to -75V. Examiner noted that 36V to -75V is equivalent to set point or threshold value, see parag.0014, lines 1-2 ); defining an upper error value (+.DELTA. Examiner noted that + DELTA value is upper error value of variation voltage of  with the module input voltage ) and an associated upper limit voltage value (Vin_nom+.DELTA  associate with switching frequency fs_min) and a lower error value (-DELTA. Examiner noted that - DELTA value is lower error value of variation voltage of  with the module input voltage) and an associated lower limit voltage value (Hinnom.-DELTA  associate with switching frequency fs_max), said upper and lower limit voltage values defining an error amplitude around said setpoint voltage value (Vin_nom+.DELTA  and Hinnom-.DELTA ); 
obtaining a measured value of the input voltage (Fig.1 shows -48V is input voltage, see parag. 0011, lines 1-3); 
calculating a control frequency value of said DC current to DC current converter (Fig.12b shows a control frequency value of fs-min, fs_nom and fs_max), wherein: 
when the measured voltage is greater than said upper limit voltage (voltage range Vin_nom+.DELTA ) , the control frequency corresponds to said minimum control frequency (when voltage range Vin_nom+.DELTA the frequency corresponds with fs_min ) ; when the measured voltage is lower than said lower limit voltage (voltage range Hinnom-.DELTA), the control frequency corresponds to said maximum control frequency (when voltage range Hinnom-.DELTA the frequency corresponds with fs_max ); and when the measured voltage is between said upper limit voltage and said lower limit voltage (when voltage range Vin_nom+.DELTA and Hinnom -.DELTA), the control frequency corresponds to an average frequency calculated based on the difference between the setpoint voltage value and the measured voltage (when voltage range is between Vin_nom+.DELTA and Hinnom -.DELTA, the  frequency corresponds with fs_nom ) , the upper and lower error values (error value of upper and lower are +.DELTA and -.DELTA respectively )  and the maximum and minimum control frequency values (fs_max and fs_min) .  
In re to claim 9, Waldwick disclose (Figs. 1-16), wherein the control operation is controlled at least in part by an open-loop controller (a digital PI [proportion and Integration] or PID [proportion, integration, and differentiation] control loop or algorithm may then (based upon the Vsensed measure) be used to regulate the secondary side output voltage against the variations of the input voltage and load current within a specific desired band, see  parg.0076, lines 1-10).  
In re to claim 10, Waldwick disclose (Figs. 1-16), wherein the control operation is controlled in terms of frequency by a proportional-integral controller only when the measured voltage is between said upper limit voltage and said lower limit voltage (a digital PI [proportion and Integration] or PID [proportion, integration, and differentiation] control loop or algorithm may then (based upon the Vsensed measure) be used to regulate the secondary side output voltage against the variations of the input voltage and load current within a specific desired band, see  parg.0076, lines 1-10).  
Allowable Subject Matter
9. Claims 8 and 11-12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “when the measured voltage is between said upper limit voltage and said lower limit voltage, the control frequency is calculated by applying the following equation: 
    PNG
    media_image1.png
    41
    462
    media_image1.png
    Greyscale
 in which the value error corresponds to the difference between the setpoint voltage value and the measured voltage, eps is the upper error value, FRmax is the maximum control frequency value, FRmin is the minimum control frequency value ”.

In re to claims 11-12, claims 11-12 depend from claim 8, thus are also objected for the same reasons provided above. 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839